Title: From Thomas Jefferson to James Taylor, Jr., 25 March 1804
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            Sir
            Washington Mar. 25. 04.
          
          The pipe of Madeira and box of Champagne have been duly recieved. the latter has been tried and is approved and I shall be glad to take eight cases more, say 480. bottles of it, to be forwarded to this place at any time before the 1st. of May till which time I shall not be returned from Monticello. only be so good as, on reciept of this, to inform me by post if I may rely on that quantity, directing the letter to Monticello.
          Accept my salutations and respects
          
            Th: Jefferson
          
        